
	

113 S591 IS: For the relief of Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola.
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 591
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Esidronio Arreola-Saucedo, Maria Elna
		  Cobian Arreola, Nayely Arreola Carlos, and Cindy Jael Arreola.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law or any order,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola
			 Carlos, and Cindy Jael Arreola shall be deemed to have been lawfully admitted
			 to, and remained in, the United States, and shall be eligible for issuance of
			 an immigrant visa or for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255).
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 applications for issuance of immigrant visas or the applications for adjustment
			 of status are filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of immigrant visas to
			 Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos,
			 and Cindy Jael Arreola, the Secretary of State shall instruct the proper
			 officer to reduce by 4, during the current or subsequent fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Esidronio Arreola-Saucedo, Marina Elna Cobian Arreola, Nayely Arreola
			 Carlos, and Cindy Jael Arreola under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of birth of
			 Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Arreola Carlos,
			 and Cindy Jael Arreola under section 202(e) of such Act (8 U.S.C.
			 1152(c)).
			(d)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
